Citation Nr: 1436910	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for herpes zoster, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a cardiac disability, to include coronary artery disease.

5.  Entitlement to service connection for residuals of an inguinal hernia.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for herpes zoster, Type II diabetes mellitus, hypertension, coronary artery disease, and status post right inguinal hernia with mesh.

The Veteran testified before the Board at a May 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In November 2011, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to a claim of service connection for a psychiatric disability, and the Board had remanded the issue in November 2011 for further development.  In February 2013, a Decision Review Officer granted service connection for PTSD, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2011 remand, the Board instructed the AOJ to obtain any relevant treatment records from the VA Greater Los Angeles Healthcare System dated since June 2010.  The Veteran has submitted records from this facility dated from June 2010 to September 2012 which pertain to treatment for a psychiatric disability.  However, despite the fact that there are additional VA treatment records dated since June 2010 (which are relevant since the Veteran contends that some of his claimed disabilities are related to his now service-connected PTSD), the AOJ itself did not obtain any VA treatment records dated since June 2010.  A September 2012 VA attending psychiatry note which was submitted by the Veteran is the most recently dated VA treatment record in the claims file and it indicates that follow up psychiatric treatment was scheduled in 5 months.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not obtain all relevant additional VA treatment records dated since June 2010, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its November 2011 remand.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has current herpes zoster and/or residuals thereof, and that this claimed disability is either related to skin problems that he experienced in service or his now service-connected PTSD.  He was afforded a VA examination in December 2012 to assess the nature and etiology of his claimed herpes zoster and was diagnosed as having post-herpetic neuralgia.  The physician who conducted the examination provided an opinion with accompanying rationale that addressed whether the Veteran's herpetic neuralgia was caused by his PTSD.  Service connection, however, may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2013).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

VA psychiatric evaluation notes dated in April and May 2008 reveal that the Veteran was receiving psychiatric treatment at the Vet Center in Culver City, California (Culver City Vet Center).  There are no treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system.  As the Veteran contends that some of his claimed disabilities are related to his psychiatric disability, psychiatric treatment records from the Culver Vet Center are directly relevant to the issues on appeal.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran's Social Security Administration disability records indicate that he received treatment for herpes zoster at "CO/H/LA Harbor UCLA Med Center." When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified facility.  As such records reportedly relate to treatment for herpes zoster, they are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Additionally, the issues of entitlement to service connection for diabetes mellitus, hypertension, a cardiac disability, and residuals of an inguinal hernia are inextricably intertwined with the issue of entitlement to service connection for herpes zoster because the Veteran contends that the herpes zoster has either caused or aggravated the other claimed disabilities.  In light of the fact that the Board is remanding the claim of service connection for herpes zoster, the Board will defer adjudication of the remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, herpes zoster and its residuals, diabetes, hypertension, a cardiac disability, and an inguinal hernia and its residuals from the VA Greater Los Angeles Healthcare System dated from July 2005 through September 2006, from January through March 2008, from March through July 2009, and from May 2010 through the present, from the Culver City Vet Center, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability, herpes zoster and its residuals, diabetes, hypertension, a cardiac disability, and an inguinal hernia and its residuals from "CO/H/LA Harbor UCLA Med Center."  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current herpes zoster and/or residual thereof.  All indicated tests and studies shall be conducted.

The claims folder, including any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current active herpes zoster and/or residual thereof (i.e. any such disability diagnosed since April 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's skin problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current disability was caused (in whole or in part) by the Veteran's service-connected PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected PTSD?

If any current active herpes zoster and/or residual thereof was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any active herpes zoster and/or residual thereof diagnosed since April 2007, all instances of treatment for skin problems in the Veteran's service treatment records, and his reports of skin and psychiatric symptoms in the years since service. 

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for herpes zoster or a residual thereof in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  Thereafter, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


